   Case 1:18-cr-00681-WFK Document 257 Filed 10/09/19 Page 1 of 2 PageID #: 8426




WILLKIE FARR & GALLAGHERLLP                                                                    RANDALL W. JACKSON

                                                                                               212 728 8216
                                                                                               rjackson@willkie.com


                                                                                               787 Seventh Avenue
                                                                                               New York, NY 10019-6099
                                                                                               Tel:   212 728 8000
                                                                                               Fax: 212 728 8111


October 9, 2019

BY FEDEX AND ECF

The Honorable William F. Kuntz, II
United States District Court for the
Eastern District of New York
225 Cadman Plaza East
Brooklyn, NY 11201

Re:    United States v. Jean Boustani, et al. (Case No. 18-cr-681 (S-1) (WFK))

Dear Judge Kuntz:

        We represent Defendant Jean Boustani in the above-captioned matter. We are writing to
respectfully request the Court's permission to allow the defense to install and use during trial the
following technology equipment in Courtroom 6H N and an available breakout room to be assigned by
the Court.


       Equipment:                      Quantity:                Description:

                                                                Display device being used by
       Widescreen monitors             1
                                                                counsel's presentation consultant.

                                                                2 laptops to present evidence for
       Laptops                         2
                                                                defense.

       VGA/HD MI/Switch                n/a                      Cabling to complete setup.

        Printer                        1                        Printer for breakout room.

       The defense further requests permission to have this equipment installed in Courtroom 6H N
and an available breakout room on Friday, October 11, at 12:30 p.m., following our scheduled pretrial
conference. In addition, we respectfully request permission to deliver hard copies of exhibits and other
physical supplies to Courtroom 6H N during the same period of time. The installation and delivery of
materials should take no more than 30 minutes.




             NEW YORK   WASHINGTON   HOUSTON   PARIS   LONDON   FRANKFURT   BRUSSELS   MILAN    ROME
   Case 1:18-cr-00681-WFK Document 257 Filed 10/09/19 Page 2 of 2 PageID #: 8427




         The defense also requests the Court's approval to allow the following non-attorney members of
the trial team permission to enter the courthouse with a laptop and/or cell phone for use at the trial of
this matter.


       Individual:                                   Devices Permitted:
       Raymond McLeod
       (DOAR Trial Consultant)                       2 laptops, 1 cell phone

       Leslie O'Neill
       (DOAR Trial Consultant)                       1 laptop, 1 cell phone

       Monica Jones
       (Willkie Paralegal)                           1 laptop, 1 cell phone

       Ariana Stuart
       (Willkie Paralegal)                           1 laptop, 1 cell phone

       We appreciate the Court's consideration of this application. For the Court's convenience, a
proposed Order is attached as Exhibit A. Thank you.


Respectfully submitted,




Randall W. Jackso
Michael S. Schachter


cc: (by ECF)

AUSA Mark E. Bini
AUSA Hirai Mehta




                                                   -2 -
